OFFICE OF THE AlTORNEY    GENERAL     OF   TEXAS

                             AUSTIN



gonorable George B. Sheppard
Comptroller of Public Aooounts
Austin, l'exat~
Dssr Sir:
                                                                automobllo
                                                               aidont of thl4
                                                                 pumhared In




          “A ronidont OS Bl
     nitr, that 18, th4 bat
     an lutaaobllo in anotho                    an a arow-eoun-
     car    to the et&to
                                              to knov vhother
                                            140,vhother or not




                        doration ohall lnoludo the amount
                       d for raid motor yohlolo and all a@-
                       d themto at th4 tlmo of th4 n&lo,
                    onsld4rstl4tibe 3.nthe natum of oath,
      croditf zr sxobango of other paapcrrty,or a aombination
      of those. In the event the,aanstderation roaoloetlbj
      the 4oller inoludor any tax laporsd by the Fedora1 @or-
      ornmont, then auoh Federal tex *hall be dsduotod from
      suoh con4ld4retlon for the pu~po44 of oomputing the
      amount of tax lerl4d by this Aptiols upon uuoh xwtall
      8a14."
Honorable Qeorgo B. sheppati, pago 2


         "s4ct10n 2. There la h4roby le~led 4 ua4 tax
    upon every motor yohicle puroh444d at r4tail se14 out-
    aida of this Stat.4and brought into thla Stat4 for urn4
    upon the publio highvay8 thoreof by a resident of this
    Stat4 or by firma or aorporatlona domlolled or doing
    buain488 in thla State. suoh tar ah411 be 4~1141to
    on4 (1) per almt of the total oonaldoratlon paid or
    to bo paid for aald rohialo at a&Id retail aale. Th4
    tu ah411 b4 the obligation of and be p&d by th4 per-
    aan, firm, or corporation oporrting aaid motor vohlcle
    upon th4 public hlghvqa of thla State."
          Sootion 5 of a&id AFti    6 pravldoa the method of ool-
loatlon of the tsxea provided In Seotiona 1 (a) and 2, rabroadat
           "The 'tax48leried in thlr Artlalo ahall bo aol-
     loeted by th4 Asaoaaor and Collector of Tax44 of the
     aounty in vhiah 4ny luOh motor vohlolo la first rogla-
     tarod Or firat trawformd    after auah a a&lo! the tax
     Collootor oh411 refwe to aaoopt ioF nglatmtlon     or
     for tr4n4for 4rq motor vohlals until th4 t4x th4non
     1~ paid.
         "When a tu bocrmaeaduo on a motor yohlolo pur-
    chased Outaid of this Stats end brought into thla
    Stat4 for ua4 UpOn th4 hlghwaye, th4 por4oxt.fin, or
    oorpontlon oper&lng arid motor v4hl414 upon th4 pub-
    lic hl@vaya of this Strto ah411 par ths tax lmpo44d
    by S4otlon 2 to th4 Tar Colloator of the aounty in
    vhiah such motor sohkale is to be Nagiatemd.   Th4 t4x
    sh4.11bo peld at the tlmo application la nmde for rag-
    latratlon of 4aid motor vohiolo, and the Tax Collootor
    ah411 refuse Co 58~~4 the regletratlon license until
    the tex la paid.
         Seation 3 (b), Artlclo 6, doflnoa a 'retail aalo" aa fol-
lava:
          "The term '~eteil aale' or *retail 84144~ a4 hero-
    In used 4hsll inoludo a11 ~104 of motor v4hl.4144ox-
    cept there where~ tha purohaaer aoquiro4 a motor vo-
    hlale for the exolualve purpo44 of re6ale 4nd not for
    uao."
P(lllonbloWorg4   IS.Bhoppaml, pago 3


           It will be noted that n4vary motor yohiale" purohaaea
at retaLl ealo outaide of thlr St&to, by a r44ldont of thlr Stoto,
at@ brought into bhlr stat4 for ~44 upon tlim78        thoroof, 18
4ubjoot to the ~84 tax W th4 tom4 of 54otloa 2, aupra. Only
on4 moaauro of the tax la pmyidsd.    It rhall b4 equal to on4 par
a4nt of th4 tot41  a3oaald4rtbtbapaid at mtall ma14 for mash
notor v4hlol4. Soation l(a)."10a ma144 tax. Seotlan 2 14 a 984
tax, loylod for the prlvll4g4 of \isa Uu hlghwap of this St&to,
aad 14 14rl4d up4aev4q    r4rld4at of thle stat4 04nlng vlthln it4
iiOrr8. U4 flad a0 4xo4ptlon4 ln th4 lav 4nd v4 find no pr4vl414n
roqulrlng or authoritlag ,th4 Tax Coll44toF to lwulro into th4
motlwo4 4f the pumh4~4r   w ths olrooputanooa uador~vhlah thr pur-
;g84Ba~u4ntall    rals van nado. In 4rdor to d4to~ln4 wh4th4r th4
            .
          U4 hoId that when a neldant of Thor at&to purehare UI
automobllo rrtrata11 aala 131udthox- at&to azidbrlngr It Into this
$tato for ~44 upon th4 hlghwa~a lbmat,   h4 ir mubjotrtto th4 full
PmOItntof the uno tax ptividod for by aootioa 2, Artlalo 6, xauao
Bill Ro. 8, 47th &gimlafnuw, vh4th4s h4 h4a paid a -144 tu to
th4 Btato whore th4 ~UlWhKiQOVU mad. or aot.
           This opinion   Is in hamoay tith   OUP 6pinionr     iiome4-3k86,
O-4401, o-3495 aaa o-)519,,all    OS whloh ar4 la   r44p4n44     to Quo*-
tiolrrr
      h4r4teforo rubeitt4d w     'rou.
            iio tmut that thn above ha4 full~azuvvr4d~            ;tnqulq.
u4   retain fouP 4nolo4um..




mtroj